Conley Byrd, Justice. A jury found appellant Maggie Walker guilty of voluntary manslaughter and fixed her punishment at five years in the penitentiary. For reversal of the judgment upon the verdict, appellant argues that the trial court erred in not dismissing the charges against her because her actions were in self-defense and for her own protection. We find no merit in appellant’s argument. The record shows that H. D. Hughes, the ex-husband of Mary Hughes, was corresponding with both appellant and the decedent Norene Hatter. Immediately prior to the shooting a commotion occurred when H. D. Hughes tried to get his drunk son to go home. About the time that Mary Hughes, the boy’s mother, started trying to get him home, a fight started between appellant Maggie Walker and Norene Hatter. Appellant’s version is that when she got even with decedent, the decedent grabbed her dress, started stabbing at her with a knife, and said, “Bitch if you don’t kill me g . . .d . . . I’m going to kill you.” Decedent kept on stabbing, so appellant commenced shooting to protect herself. Other witnesses stated that appellant started the fight. Alton Hodnett said that when appellant came out of Al’s Cafe, she walked up behind decedent and hit her, and that when decedent turned around, he heard four or five shots. Dr. Scott McMahen testified that decedent died of three gun shot wounds in the abdomen. The issue of self-defense was a fact question for the jury. Affirmed.